EXHIBIT 10.5

AMENDMENT TO THE

MORGAN STANLEY 401(k) PLAN

Morgan Stanley Services Group Inc. (the “Company”) hereby amends the Morgan
Stanley 401(k) Plan (the “401(k) Plan”) as follows:

 

  1. Effective January 8, 2018, the definition of “Earnings” in Section 2 of the
401(k) Plan is amended by inserting a new sentence immediately following the
third sentence of the first paragraph thereof to read as follows:

“Notwithstanding anything to the contrary in the definition of Earnings,
Earnings shall exclude amounts designated by the Plan Administrator as ‘a
special “one-time” payment’ (generally not to exceed USD $1,000 per person) made
to certain employees in the first calendar quarter of 2018.”

* * * * * * * * *

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf as of this 17th day of January, 2018.

 

MORGAN STANLEY SERVICES GROUP INC. By:  

/s/ Jeffrey Brodsky

Title:   Chief Human Resources Officer